Title: To James Madison from George Washington, [ca. 8 September] 1789
From: Washington, George
To: Madison, James


[ca. 8 September 1789]
Confidential
The points which at present occur to me, and on which I wish your aid, are brought to view in the enclosed statement—I give you the trouble of receiving this evening that you may (if other matter do not interfere) suffer them to run through your Mind between this and tomorrow afternoon when I shall expect to see you at the appointed time.
Besides the enclosed
Would it do now that Mr Barton has declined the Judges Seat (western Territory) to nominate Col Carrington for that Office? If not, can you think of any other that would suit him, of new creation—by this I mean, which has not an actual occupant or one who from similarity of Office may have better pretensions to it.
Can you bring to mind any fit character for the vacancy just mentioned (west of New Jersey). As Virga. has given & may furnish characters for important Offices probably it would be better to exclude her also on this occasion.
What sort of a character in point of respectability and fitness for this Office has Majr. Turner late of So. Carolina now of Philadelphia.
Have you any knowledge of the character of Mr. Laurence?—a practising Attorney and Son in law to General St. Clair.
What can I do with A—— L—— he has applied to be nominated one of the Associate Judges—but I cannot bring my mind to adopt the request. The opinion entertained of him by those with whom I am most conversant is unpropitious and yet few men have received more marks of public favor & confidence than he has. These contradictions are embarrassing.
Should the sense of the Senate be taken on the propriety of sending public characters abroad—say, to England, Holland & Portugal—and of a day for thanksgiving.
Would it be well to advise with them before the adjournment, on the expediency and justice of demanding a surrender of our Posts?
Being clearly of opinion that there ought to be a difference in the wages of the members of the two branches of the Legislature would it be politic or prudent in the President when the Bill comes to him to send it back with his reasons for non-concurring. Yrs. sincer[e]ly
G Washington
